
	
		I
		111th CONGRESS
		1st Session
		H. R. 2110
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2009
			Mr. Johnson of
			 Georgia (for himself, Mr. Jordan of
			 Ohio, Mr. Goodlatte,
			 Mr. Butterfield, and
			 Ms. Foxx) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To limit the authority of States to tax certain income of
		  employees for employment duties performed in other States.
	
	
		1.Short titleThis Act may be cited as the
			 Mobile Workforce State Income Tax
			 Fairness and Simplification Act.
		2.Limitations on
			 state withholding and taxation of employee income
			(a)In
			 generalNo part of the wages or other remuneration earned by an
			 employee who performs employment duties in more than one State shall be subject
			 to income tax in any State other than—
				(1)the State of the
			 employee’s residence; and
				(2)the State within
			 which the employee is present and performing employment duties for more than 30
			 days during the calendar year in which the income is earned.
				(b)Wages or other
			 remunerationWages or other remuneration earned in any calendar
			 year are not subject to State income tax withholding and reporting unless the
			 employee is subject to income tax under subsection (a). Income tax withholding
			 and reporting under subsection (a)(2) shall apply to wages or other
			 remuneration earned as of the commencement date of duties in the State during
			 the calendar year.
			(c)Operating
			 rulesFor purposes of determining an employer’s State income tax
			 withholding and information return obligations—
				(1)an employer may
			 rely on an employee’s determination of the time expected to be spent by such
			 employee in the States in which the employee will perform duties absent—
					(A)actual knowledge
			 of fraud by the employee in making the estimate; or
					(B)collusion between
			 the employer and the employee to evade tax;
					(2)if records are
			 maintained by an employer recording the location of an employee for other
			 business purposes, such records shall not preclude an employer’s ability to
			 rely on an employee’s determination as set forth in paragraph (1); and
				(3)notwithstanding
			 paragraph (2), if an employer, at its sole discretion, maintains a time and
			 attendance system which tracks where the employee performs duties on a daily
			 basis, data from the time and attendance system shall be used instead of the
			 employee’s determination as set forth in paragraph (1).
				(d)Definitions and
			 special rulesFor purposes of this Act:
				(1)Day
					(A)An employee will
			 be considered present and performing employment duties within a State for a day
			 if the employee performs the preponderance of the employee’s employment duties
			 within such State for such day.
					(B)Notwithstanding
			 subsection (d)(1)(A), if an employee performs material employment duties in a
			 resident state and one nonresident state during one day, such employee will be
			 considered to have performed the preponderance of the employee’s employment
			 duties in the nonresident state for such day.
					(C)For purposes of
			 subsection (d)(1), the portion of the day the employee is in transit shall not
			 apply in determining the location of an employee’s performance of employment
			 duties.
					(2)EmployeeThe
			 term employee shall be defined by the State in which the duties
			 are performed, except that the term employee shall not include a
			 professional athlete, professional entertainer, or certain public
			 figures.
				(3)Professional
			 athleteThe term professional athlete means a
			 person who performs services in a professional athletic event, provided that
			 the wages or other remuneration are paid to such person for performing services
			 in his or her capacity as a professional athlete.
				(4)Professional
			 entertainerThe term professional entertainer
			 means a person who performs services in the professional performing arts for
			 wages or other remuneration on a per-event basis, provided that the wages or
			 other remuneration are paid to such person for performing services in his or
			 her capacity as a professional entertainer.
				(5)Certain public
			 figuresThe term certain public figures means
			 persons of prominence who perform services for wages or other remuneration on a
			 per-event basis, provided that the wages or other remuneration are paid to such
			 person for services provided at a discrete event in the form of a speech,
			 similar presentation or personal appearance.
				(6)EmployerThe
			 term employer has the meaning given such term in section 3401(d)
			 of the Internal Revenue Code of 1986 (26 U.S.C. 3401(d)) or shall be defined by
			 the State in which the duties are performed.
				(7)StateThe
			 term State means each of the several States of the United
			 States.
				(8)Time and
			 attendance systemThe term
			 time and attendance system means a system where the employee is
			 required on a contemporaneous basis to record his work location for every day
			 worked outside of the state in which the employee’s duties are primarily
			 preformed and the employer uses this data to allocate the employee’s wages
			 between all taxing jurisdictions in which the employee performs duties.
				(9)Wages or other
			 remunerationThe term wages or other remuneration
			 shall be defined by the State in which the employment duties are
			 performed.
				3.Effective
			 dateThis Act shall be
			 effective on January 1, 2011.
		
